DETAILED ACTION
The communication received on 05/17/2022 is acknowledged by the Examiner.  Claims 15-27 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of claims 15-27 in the reply filed on 05/17/2022 is acknowledged.  Claims 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected claims drawn to a paper processing line and a method for micro0embossing paper, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo Dell'Olmo USP 5,862,750 A.

Regarding claim 15, Dell'Olmo discloses:  A device for micro-embossing paper (Figs. 1-3,  a machine for embossing paper.), comprising: at least one micro-embossing unit configured to micro-emboss a wet paper ply (Fig. 1 on Col. 2, lines 28-30 discloses “an embossing cylinder 17 carrying on its cylindrical surface the matrix of the microengravings to be impressed on the paper.”  Fig. 3 and Col. 4, lines 41-42 discloses “A pair of rollers 35, 36 for humidifying and feeding the paper.”), said micro-embossing unit comprising: a micro-embossing cylinder and a counter cylinder facing said micro- embossing cylinder at an embossing area where said wet paper ply is subjected to micro-embossing (Fig. 3 Col. 4, lines 56-60 discloses “embossing group consisting of an embossing cylinder 47 carrying on its cylindrical surface the matrix of the microengravings to be impressed on the paper, and of an idle counterthrust cylinder 48 exerting on cylinder 47 an adequate pressure.”), and heating means configured to dry said wet paper ply, wherein said micro-embossing cylinder comprises a side surface partially wrapped by said wet paper ply (Fig. 1, Col. 3, lines 16-18 discloses “both cylinder 17 and 18 are heated at a temperature such as to assure that the paper of the document passing under the plate reaches a temperature between 90 and 220 degree C.” It is clear that the cylinders 17 and 18 indirectly dry the wet paper ply.  The heating means defines on Col. 3, lines 27-30 as “The heating of cylinders 8, 17 and 18 may be obtained by means of a fluid circulating therein or through an electric resistor.”), and wherein said heating means are configured to heat at least one portion of said side surface partially wrapped by said wet paper ply to dry said wet paper ply, said at least one micro-embossing unit comprising at least one return roller configured to ensure that contact of said at least one wet paper ply with said counter cylinder occurs exclusively at said embossing area (Fig. 1 discloses idle rollers 3, 4, 5, 6, 7 in which roller 4 function similarly to the return roller.  The cylinder 17 and 18 function similarly to dry the wet paper ply since they are configured to heat indirectly one portion of said side surface partially wrapped by said wet paper ply.).
The only difference between the claimed invention and Dell'Olmo is lack of the exact disclosure of motorized roller as recited in the claim limitation.  However, Dell'Olmo throughout the description and related figures such as Figs. 1-3 and for example, on Col. 3, lines “Said temperature of cylinders 17, 18 (as well as that of cylinder 8 and unit 19) shall be selected according to the operating speed (strip moving speed), in that higher speeds require higher temperatures of the cylinders (and of unit 19) in order to achieve the same paper temperature.” and on Col. 5, lines 1-4 discloses “The machine operation is quite similar to that of the machine of FIG.1, also with respect to the conditions of paper humidification and the temperature and pressure on the paper when it passes through the embossing group.” Accordingly, it is obvious to one of ordinary skilled in the art and abundantly clear that the machine operation, such as speed, implicitly discloses that all rollers such as roller 4 are driven by various motors installed among various components so as to ensure that the whole operation is automatic.  Even though motorized is not specifically disclosed by Dell'Olmo as recited in the claimed invention, but the product made by Dell'Olmo is substantially identical to the claimed product for the reasons discussed with respect to claim 15, thus it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in Dell'Olmo is substantially identical to that of the claims, the claimed properties or functions are presumed to be present.).

Regarding claim 20, Dell'Olmo discloses all of the limitations of its base claim 15.  Dell'Olmo further discloses:  wherein said heating means are housed inside said micro-embossing cylinder and are configured to heat from within said side surface of said micro-embossing cylinder (As noted on Col. 3, lines 27-30, since the heating of cylinders 8, 17 and 18 is obtained by means of a fluid circulating therein or through an electric resistor, an artisan knows that heating must be from insides of cylinders to properly and efficiently transfer the heating operation.). 

Regarding claim 21, Dell'Olmo discloses all of the limitations of its base claim 15.  Dell'Olmo further discloses: wherein said heating means are housed outside said micro-embossing cylinder and face said side surface of said micro-embossing cylinder to heat said heated portion of said side surface partially wrapped by said wet paper ply (The configuration illustrated Figs. 1-3 could readily afford one skilled in the art to house the heating means outside said micro-embossing cylinder and thus, it is purely a specific design choice and intended use thereof and thus the mere orientation of the heating means within the micro-embossing cylinder does not hold any patentable weight.).
 
Regarding claim 22, Dell'Olmo discloses all of the limitations of its base claim 15.  Dell'Olmo further discloses:  wherein said heating means comprise an electrical resistor, or an oil, water or steam heating system, or an electromagnetic induction heater, or a hood conveying a flow of hot air (Col. 3, lines 27-30 as “The heating of cylinders 8, 17 and 18 may be obtained by means of a fluid circulating therein or through an electric resistor.”). 

Regarding claim 23, Dell'Olmo discloses all of the limitations of its base claim 15.  Dell'Olmo further discloses:  further comprising a plurality of said micro-embossing units adapted to operate in parallel (Fig. 1, embossing cylinders 17 and 18 positioned parallel with respect to one another.). 

Regarding claim 24, Dell'Olmo discloses all of the limitations of its base claim 15.  Dell'Olmo further discloses:  wherein axes of rotation of said micro-embossing cylinder and said counter cylinder lie in a same substantially horizontal plane (Regardless of the fact in Fig. 1, whether axes of rotation of embossing cylinders 17 and 18 are in horizontal plane or not, one of ordinary skilled in the art could easily manipulate and/or re-arrange the configuration of the various parts of embossing cylinders 17 and 18  so as to produce the configuration disclosed by the claimed invention.). 

Regarding claim 25, Dell'Olmo discloses all of the limitations of its base claim 15.  Dell'Olmo further discloses:  wherein said counter cylinder comprises on the side surface a plurality of incisions configured to be coupled to micro-embossing reliefs present on said micro-embossing cylinder (Col. 1, lines 6-8 discloses “The present invention relates to a method for impressing directly on paper holograms, kinetic holograms, diffraction patterns or microengravings producing other optical effects.  Moreover, Col. 1, lines 9- 17 discloses microengravings permanently from embossing cylinders to a paper sheet and Col. 1,  lines 19-26 discloses “… microengravings onto common paper (i.e. not pre-treated as above) due both to the deformability (at micrometric level) of paper in time and to the surface micro-roughness usually found in paper sheets, caused by the fibrous structure of paper, which roughness is not compatible with the degree of resolution of the microengravings to be transferred, which can range from about 120 lines/mm to about 5000 lines/mm.”.  Also, Col. 2, lines 66-67 bridging to Col. 3, lines 1-8.  Clearly, it is obvious that the microengravings are equivalent to the plurality of incisions configured to be coupled to micro-embossing reliefs present on said micro-embossing cylinder.). 

Regarding claims 26 and 27, Dell'Olmo discloses all of the limitations of its respective base claim 15.  Dell'Olmo further discloses:  wherein said counter cylinder is activated in rotation in a synchronized way with the rotation of said micro-embossing cylinder or said counter cylinder is activated in rotation by gears that draw the rotation motion from said micro-embossing cylinder (Col. 2, lines 47-65 discloses the operation of the machine for an embossing paper and the manner in which the two cylinders 17 and 18 rotate in a synchronized way so as to transfer patterns or microengravings from the embossing cylinders to the paper sheet.  Similarly, Fig. 2, Col. 3, lines 33-48 disclose “…continuously rotating roller 23 is partially immersed. Idle roller 24 has an oscillating axis such that it is taken from a position of temporary contact with roller 23 (e.g. for a portion of a revolution of 24) to a position of longer contact with roller 25 (e.g. for a complete revolution)…” It is abundantly clear and obvious that the two cylinders 17 and 18 must be activated in rotation in a synchronized way to apply the patterns onto the paper sheet, otherwise the whole operation would fail to deliver embossing of paper towels or the likes.).  

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Giancarlo Dell'Olmo USP 5,862,750 A in view of Japanese translated document of KENJI TANIGUCHI, et al. JP 2015074098 A.

Regarding claim 16, Dell'Olmo discloses all of the limitations of its base claim 15.  However, Dell'Olmo does not explicitly disclose:  wherein said side surface is wrapped by said wet paper ply over a wrapping angle greater than 450. 
In the same field of art, TANIGUCHI is directed to an embossing apparatus for obtaining embossed crepe paper used for sanitary applications such as toilet paper, paper towel, kitchen paper, and tissue paper.  With that said, TANIGUCHI discloses:  wherein said side surface is wrapped by said wet paper ply over a wrapping angle greater than 450 (Fig. 1 and para [0024] discloses “…the embossing unit E1 is composed of a heat embossing roll 1 and a rubber roll 2 as an auxiliary roll, and the crepe paper P is A point → B point → C point with the rotation of both rolls 1 and 2. During traveling along the S-shaped path, wetting, embossing and drying are performed to produce embossed crepe paper P '.” (Emphasis added).  Since TANIGUCHI discloses S-shaped path of the wet paper, then an average artisan could manipulate and/or rearrange wet paper ply so that the wrapping angle greater than 450.). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the machine for embossing paper towel of Dell'Olmo by using the configuration of an embossing device as taught by TANIGUCHI so as to improve bulky and highly water-absorbent paper towel for benefit for of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading TANIGUCHI disclosure, would also have been motivated to apply its teaching of embossing of paper towel so that the hydrogen bonds are generated between pulp fibers in the form of the emboss, and the emboss shape is sharp and excellent in bulkiness. for the benefit of the claimed invention.  
    
Regarding claims 17, 18, and 19, Dell'Olmo in view of TANIGUCHI disclose all of the limitations of their respective base claims 15 and 16.  TANIGUCHI further discloses:  wherein said wrapping angle is between 1200 and 3000 or said side surface is wrapped by said wet paper ply over a wrapping angle comprised between 1800 and 2700 or said side surface is wrapped by said wet paper ply over a wrapping angle greater than 2100 (Referring to Figs. 5-7, TANIGUCHI discloses various shapes of path of the wet paper and accordingly, an average artisan could manipulate and/or rearrange wet paper ply so that the wrapping angle to be the same as those recited in the claimed invention and therefore the aforesaid wrapping angles, absent convincing evidence of unexpected results commensurate in scope with the claims, do not hold patentable weight.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MATTHEW M ESLAMI/Examiner, Art Unit 1748
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748